Citation Nr: 0715603	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  01-04 812 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to service connection for a chronic back 
disability, including as secondary to a right knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his chiropractor 



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1982 to 
March 1988, with three months and four days of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which declined to grant an evaluation in excess of 
10 percent for a right knee disability, and an August 2002 
rating decision that denied service connection on a secondary 
basis for a chronic back disability. 

Also, in November 2002, the veteran sought to reopen a claim 
of service connection for hypertension and a heart condition 
(mitral valve replacement).  In August 2002, the RO granted 
service connection for a chronic heart condition, 
particularly valvular heart disease with mitral valve 
replacement, and assigned a 60 percent disability evaluation.  
The matter of whether the hypertension issue was addressed is 
referred to the RO for appropriate action.  

In January 2005, the Board remanded this appeal for 
additional evidentiary development.  


FINDINGS OF FACT

1.  At worst, the veteran's right knee disability manifested 
with limited flexion to 45 degrees due to pain; had normal 
extension; and showed no recurrent subluxation or 
instability.  

2.  The most probative and competent medical evidence of 
record had determined, based upon a recent and thorough 
claims file review in conjunction with physical examination, 
that low back complaints were not proximately due to a right 
knee disability, or related to service.  



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a right knee 
disability is denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2006).  

2.  A low back disability is not proximately due to or the 
result of a service-connected right knee disability, and was 
not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case the record contains a September 2004 letter that 
told the veteran in order to establish entitlement to an 
increased evaluation for a service-connected right knee 
disability, the evidence must show that it had gotten worse.  
This letter also provided the evidentiary standards for 
direct service connection.  In a March 2005 letter, the RO 
informed the veteran that a claim of secondary service 
connection required evidence that a service-connected 
disability had either caused or aggravated an additional 
current disability, and again provided the substantive 
standard for an increased rating claim.  An October 2006 
letter complied with Dingess by notifying the veteran that a 
disability rating depended upon the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
the impact of the condition on employment, as well as 
describing how VA determines an effective date.  Further, 
both the September 2004 and March 2005 letters informed the 
veteran of the following:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."  

Both of these latter letters informed the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment and employment records upon appropriate 
identification of such by the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a January 2007 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's service medical records, and 
provided numerous VA examinations detailed below, the most 
recent of which is particularly satisfactory for a decision 
on the claims.  See 38 C.F.R. § 3.159(c)(4).  The RO also 
considered private treatment evidence and the veteran's lay 
statements.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis 

For the reasons explained herein, neither claim on appeal can 
be granted at this time.  

Knee 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

It is noted that a veteran may be rated separately under 
codes that address limitation of motion (like DC's 5003, 
5260, and 5261) and DC 5257 because the latter code does not 
take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 9-98.  Also, 
where a veteran has a limitation of flexion and a limitation 
of extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  

The veteran underwent an April 2000 VA examination.  He 
complained of recurrent swelling and pain in the right knee, 
and that he had to use a knee brace because it was unstable.  
He also stated that the right knee ached in cold and damp 
weather.  Physical assessment found squatting was painful and 
difficult.  There was minimal swelling, and tenderness over 
the patella with crepitation on movement.  Patellar 
compression was painful.  Anteroposterior movement and 
mediolateral movement was satisfactory, and McMurray and 
drawer tests were negative.  Range of motion was 0-130 and 
quadriceps muscle tone was moderate.   The diagnosis was 
status post trauma right knee with degenerative arthritis, 
and status post arthroscopic surgery right knee.  

A July 2000 report from Suburban Radiology showed moderate to 
marked degenerative arthritis throughout the right knee, most 
pronounced in the medial join compartment, and mild lateral 
subluxation of the femoral tibial joint.  

The record contains a December 2000 consultation note from E. 
Obianwu, M.D., who stated that he had originally seen the 
veteran in 1991 for a partial medial meniscectomy in the 
right knee.  He noted that currently most of the discomfort 
of the veteran's right knee was medial, and that his left 
knee had taken the brunt of daily ambulation.  

A December 2001 certificate for FMLA purposes from Dr. 
Obinanwu noted that generally one to two weeks of rest would 
result in reduction of right knee swelling.  

At a July 2002 VA examination, the veteran complained of pain 
in the right knee with occasional swelling and some swelling 
of the left knee.  At times, the knees were stiff, and he had 
to use a brace for the right knee.  Physical assessment found 
that the veteran walked with a right-sided limp and tended to 
keep his right knee extended.  The examiner found mild 
swelling with varus deformity, crepitation on movement, and 
tenderness on the medial side.  Ligaments were stable, and 
McMurray, drawer, and Lachman test was negative.  Active 
motion was 0 to 45 with complaint of pain at the end of 
motion, and passive test revealed range of motion 0-90 
degrees with complaint of pain between 45-90 degrees.  X-ray 
showed evidence of degenerative arthritis.  The diagnosis was 
history of right knee injury followed by surgery, with 
current posttraumatic degenerative arthritis of the right 
knee with limitation of motion.  

An October 2002 chiropractic report from Melissa L. 
Soulliere, D.C., contained the veteran's complaint of 
bilateral knee pain, with symptoms aggravated by normal 
everyday activities.  A May 2004 report from Suburban 
Radiology found moderate to marked degenerative arthritis of 
the right knee with mild lateral subluxation, and a normal 
left knee.  

At an April 2004 VA examination, the veteran complained that 
his right knee periodically swelled up and walking was 
somewhat limited due to pain with an intensity of 8/10.  The 
veteran used a knee brace, and repetitive activity increased 
the pain, but there was no instability.  The veteran had no 
complaints concerning the left knee.  Physical assessment 
found that the veteran walked with a mild right-sided limp 
without any significant alteration in his gait.  There was 
mild varus with soft tissue swelling without any effusion.  
Patellar position was normal, and there was mild crepitation 
and patellar compression was painful.  Extension was to 0 
degrees, and active flexion was 30 degrees with complaint of 
pain.  Passive movement was not possible because of physical 
reluctance.  The examiner found no atrophy, and knee 
ligaments were stable.  X-ray of the right knee revealed 
degenerative arthritis.  The diagnosis was history of right 
knee injury while in military, currently status post surgery 
right knee with degenerative arthritis of the knee joint, 
manifested by limited of motion with complaint of extreme 
pain.  

At a November 2006 VA examination, the veteran reported that 
his knee pain affected his activities of daily living like 
going up and down stairs, difficulty exercising, difficulty 
with bathing and hygiene, and cooking.  Repetitive motion 
also increased the pain without additional loss of motion.  
The veteran complained of weakness, stiffness, swelling, 
instability, and locking.  He reported flare-ups two times a 
month when the pain became 5/10, which lasted up to one week 
and were relieved with rest, ice, and Ibuprofen.  

Physical assessment revealed some mild varus alignment.  
There was no evidence of antalgic gait or effusion, and 
patellar position was normal.  The veteran had mild 
crepitation through range of motion and complained of painful 
patella.  Active range of motion was 0 to 120 degrees.  
Passive motion was not painful.  Motor strength was intact.  
There was no evidence of atrophy, and knee ligaments were 
stable.  X-ray revealed moderate degenerative arthritis most 
notably in the medial compartment of the right knee with 
concomitant varus alignment.  The examiner concluded that 
current severity of the veteran's right knee was moderate.  
Particularly, the veteran had no instability, but activities 
such as kneeling, squatting, and climbing would be painful 
due to the moderate extent of degenerative changes.  There 
was no additional loss of motion in the right knee due to 
pain, fatigue, weakness, or lack of coordination.  

Consideration of the preceding has not raised a reasonable 
doubt regarding the degree of disability, see 38 C.F.R. 
§ 4.3, given the rating criteria that the Board is bound to 
apply.  It is noted that the RO had considered the veteran's 
knee disability under Diagnostic Code (DC) 5010, which covers 
traumatic arthritis and provides that it is rated as 
degenerative arthritis.  Degenerative arthritis is addressed 
by DC 5003, and arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

As such, none of the VA examinations show that the veteran 
had limitation of flexion to 30 degrees for the next highest 
rating of 20 percent under DC 5260.  Rather, the April 2000 
VA examination found flexion to 130 degrees; at a July 2002 
VA examination the veteran had active flexion to 45 degrees 
and passive motion to 90 degrees with pain between 45-90 
degrees; and a November 2006 VA examination found flexion to 
120 degrees with no painful passive motion.  It is noted that 
the results of the April 2004 VA examination are not reliable 
given the veteran's apparently exaggerated response to 
testing-there, he had had active range of motion to 30 
degrees, but could not submit to passive range of motion 
testing due to "physical reluctance."  Also, as discussed 
further below, the veteran had also refused any testing of 
his low back.  The veteran's reaction at the April 2004 VA 
examination appears to be an anomaly given his ability to 
submit to range of motion testing at prior and subsequent VA 
examinations.  Thus, the results therein are unreliable for 
use in deciding this appeal.

Even considering DeLuca factors (which according to the most 
recent VA examiner tended to involve pain with kneeling, 
squatting, and climbing, with no additional loss of motion 
due to fatigue, weakness, or lack of coordination with 
repetitive use), the Board cannot conclude that, at worst, 
pain between 45-90 degrees (see April 2000 VA examination) 
should be deemed loss of flexion to 30 degrees.  Rather, 
given this preceding finding of pain limiting motion to 45 
degrees, it appears that the currently assigned 10 percent 
rating appropriately compensates any functional loss due to 
pain.  

Further, the record does not show any recurrent subluxation 
or instability for a separate 10 percent rating under 
VAOPGCPREC 9-98.  Though a July 2000 private radiology report 
noted mild lateral subluxation, VA examinations had not 
identified any subluxation.  In fact, the November 2006 VA 
examination found that the patellar position was normal, and 
knee ligaments were stable.  Accordingly, the record does not 
show that the veteran's service-connected right knee 
disability additionally resulted in recurrent subluxation.  
Similarly, a separate 10 percent rating is not warranted 
under VAOPGCPREC 9-2004 because the medical evidence has not 
shown any limitation of extension.  Rather, the veteran's 
right knee extension had been found to be normal and no 
medical examiner associated any functional loss with 
extension problems.  

Finally, it is noted that the November 2006 VA examiner 
stated that the veteran's right knee disability was 
"moderate."  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of terminology such as "moderate" by a VA 
examiner and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating, see 38 C.F.R. §§ 4.2, 4.6, 
which has already been done above.  Again, it is determined 
that the medical evidence and statements from experts showed 
that the veteran's right knee disability had not increased to 
a degree necessary for the next highest rating given the 
current criteria.  

Finally, the evidence does not show that DC 5258 (dislocated 
cartilage) or DC 5259 (removal of cartilage) are applicable.  
None of the VA examiner's referred to any impairment of the 
tibia or fibula, and thus DC 5262 is not applicable.  
Likewise, the veteran does not have any ankylosis of the 
knee, and DC 5256 is not applicable either.  

A preponderance of the evidence is against the next highest 
rating, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Back

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service, 38 C.F.R. § 3.303(d), as well as for 
disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a).  

The record contains a December 2000 consultation report from 
Dr. Obianwu, who stated that the veteran had discomfort of 
the low back.  A July 2000 report from Suburban Radiology 
showed mild degenerative arthritic changes in the 
interfacetal joints at L4-5 level on the right and L5-S1 
level on the left side.  

An April 2002 report from Oakwood Hospital indicated an 
abnormal EMG study, with bilateral L-5 radiculopathy.  

A July 2001 letter from Thomas L. Bryant, D.C., indicated 
that x-rays had revealed rotational malposition of the L4-L5 
vertebra.  The veteran complained of low back pain, radiating 
across the entire lumbar area, and mild degenerative 
arthritic changes were observed in the inter-facetal joints 
at L4-L5 on the right and L5-L1 level on the left side.  Dr. 
Bryant stated that is his professional opinion it was as 
likely as not that favoring the right knee had caused the 
veteran's misaligned left ilia.  

The veteran appeared at a July 2002 hearing before a Decision 
Review Officer concerning his secondary service connection 
claim for a back disorder.  Another witness, T. Moses, D.C., 
testified that he began treating the veteran in July 2001, 
and found subluxation or displacement of the L4 and L5 
vertebrae, with compression of the nerve root and 
degenerative arthritis of the low back.  Additionally, the 
back showed displacement posteriorly or backwards of the 
ilium on the sacrum.  In terms of a causal relationship, 
given the veteran's history of a right leg injury, and his 
attempts to stay away from it, the weight bearing shift 
sheered the support of ligaments between the sacrum and the 
ilium.  The back disorder indicated a long-term situation, 
meaning more than five years, because of arthritic 
accumulation.  

The veteran testified that he had hurt his back in the 
military when he "jerked" it.  The veteran stated he was 
treated in service.  Other than that, the veteran did not 
recollect any other acute trauma.  

A July 2002 VA examination report contained the veteran's 
complaint that he had suffered from low back pain for the 
previous three to four years.  It had started gradually 
without any injuries.  Physical assessment found muscle tone 
was good without any spasms.  The examiner noted that the 
veteran complained of severe pain on touching the low back.  
Range of motion revealed extension resisted to 5 degrees with 
complaint of pain, and flexion resisted to 10 degrees with 
complaint of severe pain.  The examiner found no evidence of 
weakness, fatigability, or incoordination.  Further, it had 
not been possible to assess functional loss due to pain 
because of the veteran's voluntary effort to limit movement.  
X-ray of the lumbosacral spine was normal.  The diagnosis was 
subjective complaint of pain in the low back with manifested 
limitation of motion during the examination, and subjective 
complaint of severe pain that was inconsistent due to lack of 
objective findings.  The examiner stated that no low back 
condition had been found, and as such the question of 
relationship to the right knee was moot.  

An October 2002 chiropractic report from Melissa L. 
Soulliere, D.C., contained the veteran's complaint of low 
back pain, with a diagnosis of subluxation lumbar spine.  
Also of record a December 2002 submission from this same 
treatment provider stated that it was at least as likely as 
not the veteran's low back disorder was caused by or was a 
result of his right knee disability.

In January 2003, the July 2002 VA examiner was asked to 
review his previous conclusions due to recent radiology 
findings that showed facet degenerative changes in the lower 
lumber spine L5-S1.  The examiner opined that after reviewing 
all of the material it was not likely that the veteran's 
service-connected knee disability was aggravating his lumbar 
spine.  

At an April 2004 VA examination, a physical assessment showed 
normal lumbar lordosis, and no objective evidence of pain.  
The veteran complained of severe pain on touching the skin, 
and resisted motion to complete 0 degrees in all directions.  
The examiner recited an April 2004 CT scan report from the 
veteran's private physician who offered an impression of 
degenerative changes involving the facet joints and at the 
level of L4-L5 as well as L5-S1.  In addition, according to 
the private physician, there was degenerative disease at L4-
L5 with concentric bulging of the disc.  The diagnosis was 
subjective complaint of severe low back pain with complete 
resistance to any motion of the lumbar spine.  The examiner 
noted that x-rays were essentially satisfactory, and minor 
facet arthritis was appreciated along with early degenerative 
changes.  Further, the examiner explained that after 
reviewing all of the pertinent information including the EMG 
report, the opinion about the current condition of the 
veteran's low back from a clinical standpoint had not 
changed.  Additionally, the veteran's service-connected right 
knee condition had not caused or contributed to development 
of low back disability.  

A May 2004 report from Suburban Radiology found mild 
narrowing in disc space at L4-5 level, and minimal to mild 
degenerative arthritis in facetal joints at L4-5-S1 levels.  

At a November 2006 VA examination, the examiner noted that 
the claims file had been reviewed.  As such, the examiner 
listed a number of pieces of evidence in the record, 
including various private medical reports.  After a physical 
assessment and diagnostic studies, the examiner stated that 
the veteran had some mild loss of lumbar lordosis and pain 
with active motion of lumbar spine, which was suggestive of a 
diagnosis of chronic lumbar strain.  

The examiner opined that it was not likely that the veteran's 
low back complaints were related to service, or were 
proximately due to his service-connected right knee, or had 
been aggravated by the right knee.  The opinion was based on 
the noted review of previous examinations as well as 
radiographic studies noted in the claims file.  Also, the 
examiner noted that there had been no noted sacral unleveling 
or limb length discrepancy that could have substantiated the 
veteran's leg pain perpetuating to back pain.  Further, the 
numerous studies review in the claims file revealed no 
significant pathology radiographically to the veteran's 
spine.  The examiner stated that there was no question that a 
medial meniscus tear as well as an ACL injury and lateral 
meniscus injury substantiated the veteran's knee pain, but 
the examiner did not believe that the knee pain mitigated the 
back pain.  

It is recognized that the issue concerning secondary service 
connection for a low back disability generated some 
conflicting evidence, which in part prompted the Board's 
January 2005 remand for an additional VA examination.  
Particularly, as noted above, a July 2001 letter from Thomas 
Bryant, D.C., articulated that the veteran's low back was as 
likely as not due to favoring of the right knee.  Another 
chiropractor testified at the veteran's July 2002 hearing 
before a Decision Review Officer that the veteran's 
displacement of vertebrae and arthritis of the low back had 
essentially been brought about by a weightbearing shift.  

On the other hand, a July 2002 VA examiner had found no 
evidence of a low back disorder.  Then, a December 2002 
statement from another chiropractor found that the veteran's 
low back disorder had been caused by a right knee disability.  

Notably, an April 2004 VA examiner found the veteran's x-rays 
were essentially satisfactory, and found the veteran 
exhibited complete resistance to any motion of the lumbar 
spine.  Again, the veteran's lack of participation, which 
appeared to be an anomaly when considering his ability to 
submit to testing before April 2004 and thereafter, 
significantly weighs against the claim because it casts 
doubts on the veteran's credibility in relation to his 
account of symptoms.  

Finally, a November 2006 VA examination reviewed the claims 
file and specifically noted review of chiropractic opinions 
(July 2001 and December 2002 letters that had offered nexus 
opinions), as well as an April 2004 CT scan of the spine.  
Upon this review, physical assessment, and diagnostic 
testing, the examiner found no x-ray evidence of degenerative 
changes of the low back.  On the contrary, the diagnosis was 
subjective complaint of severe low back pain with subjective 
painful motion (and a suggestive diagnosis of chronic lumbar 
strain).  The examiner opined that there was no relationship 
between service and the veteran's low back complaints, or a 
service-connected knee disability and low back complaints, 
which was supported by a rationale.  

Given the thorough nature of this VA examination, the Board 
relies upon the examiner's clarification of the veteran's 
current disability.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that because the Board may not rely 
on its own unsubstantiated medical conclusions, it must rely 
on an informed medical opinion in order to adjudicate a 
claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(recognizing that factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  

That is, the VA examiner provided all of the appropriate 
benchmarks of a properly executed medical assessment for 
compensation purposes, like a thorough review of the claims 
file, solicitation of the veteran's complaints, physical 
assessment, and making the requested medical judgment about 
etiology.  The examiner clarified the nature any low back 
disability, and the Board finds no objective reason to impugn 
this report.  Also, it is the most recent report of record, 
which also adds to its probative value.  See Boggs v. West, 
11 Vet. App. 334, 344 (1998) (holding that the Board may 
adjudge a more recent medical opinion to have greater 
probative value, particularly where the subsequent examiner 
had additional evidence available in rendering the opinion).  
For all of these reasons, the November 2006 is the most 
probative and competent medical evidence of record, and it is 
appropriately utilized to find that the preponderance of the 
evidence is against the claim of secondary service connection 
for a low back disability.  Pointedly, there is no equally 
probative and competent medical evidence to the contrary.    

Additionally, the veteran's assertions alone that a low back 
disability is related to his service-connected right knee 
disability are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
Without, however, the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
post-service medical disorders.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  

It is further noted that the veteran's contentions have 
involved secondary service connection; however, the RO 
considered direct service connection.  Accordingly, a review 
of the veteran's service medical records indicates treatment 
for a back strain precipitated by the veteran lifting a heavy 
object.  The veteran was prescribed rest, moist heat, some 
medication, and analgesic balm.  A February 1988 separation 
examination found a clinically normal spine, and the veteran 
reported that he had not experienced recurrent back pain.  
Again, the November 2006 VA examiner had reviewed the claims 
file, and found no etiological relationship between service 
and current low back complaints.  For similar reasons as 
stated above (i.e., thoroughness of examination, and it being 
recent with more medical evidence to review prior to 
rendering an opinion), the Board appropriately relies upon 
this medical determination.  Because a preponderance of the 
evidence is against the claim, the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent a right knee disability is 
denied.  

Service connection for a low back disability, including on a 
secondary basis, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


